Citation Nr: 0014080	
Decision Date: 05/26/00    Archive Date: 06/05/00

DOCKET NO.  97-20 455	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUE

Entitlement to increased payment of improved death pension 
benefits.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

W. R. Harryman, Counsel


INTRODUCTION

The veteran had active service from June 1940 to June 1945.  
He died in February 1996.  

This case came before the Board of Veterans' Appeals (Board) 
on appeal from a decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Manchester, New 
Hampshire, in March 1997.  The case was Remanded by the Board 
in December 1998 and July 1999 to obtain additional 
information.  

In reviewing the record, the Board notes that the appellant 
has made statements at various times which could be construed 
as a desire to pursue a claim for dependency and indemnity 
compensation based on service connection for the cause of 
death.  This matter is referred back to the RO for 
appropriate action.


FINDINGS OF FACT

1.  The veteran died in February 1996; the appellant's claim 
for death pension was received shortly thereafter in March 
1996.  

2.  The appellant's countable annual income for the 
annualization period beginning in March 1996 $1,097; for 
April through November 1996 it was $5,381; for December 1996, 
January 1997, and February 1997 it was $5,621.  

3.  The appellant's countable annual income for annualization 
periods from March 1997 through November 1997 was $7,062.60; 
for December 1997 it was $7,248.60; from January through 
November 1998 it was $7,017.60; for December 1998 it was 
$7,122.00; beginning in January 1999 it was $8,562.00.  

4.  The maximum annual rates of improved death pension for a 
surviving spouse with no dependents, during the annualization 
periods 1996 through 1999 were as follows: $5,527.00, 1996; 
$5,688.00, 1997; $5,805.00, 1998; and $5,884.00, 1999.  

5.  The amount that the appellant was due for the 
annualization periods from March 1996 through February 1997 
did not exceed the amount that she was paid.  

6.  The appellant's income for annualization periods 
beginning March 1, 1997, exceeded the applicable income 
limitations, even after consideration for unreimbursed 
medical expenses, for a surviving spouse with no dependents.  


CONCLUSIONS OF LAW

1.  Additional death pension benefits are not payable for the 
annualization periods between March 1, 1996, and March 1, 
1997.  38 U.S.C.A. §§ 1521, 5107 (West 1991); 38 C.F.R. 
§§ 3.3(a)(3), 3.23, 3.271, 3.272 (1999).  

2.  No death pension benefits are payable for annualization 
periods since March 1997.  38 U.S.C.A. §§ 1521, 5107; 
38 C.F.R. §§ 3.3(a)(3), 3.23, 3.271, 3.272.  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual background

The facts of this case are not in dispute.  The veteran died 
in February 1996.  In March 1996, the appellant submitted a 
claim for death benefits.  The RO notified her that 
entitlement to death pension benefits were not payable 
because her income exceeded the limit set by law for a 
surviving spouse with no dependents.  

Subsequently, upon the appellant's submission of additional 
unreimbursed medical expenses, the RO determined that death 
pension benefits were payable for the period from March 1996 
through February 1997, and such benefits were paid to her.  
The record shows that, in March 1996, the appellant had 
Social Security income of $313.50, plus annual interest 
income of $430 and a lump sum Social Security payment of 
$255, for an annualized income of $4,447.  Starting in April 
1996, the appellant's Social Security income was $670.50 per 
month, for an annualized income of $8,731 for April through 
December 1996.  The appellant also reported $2,043 in final 
expenses for the veteran and unreimbursed medical expenses 
for herself in the amount of $1,583 for the year beginning in 
March 1996.  

In March 1997, the RO notified the appellant that her 
countable income exceeded the limit for payment of death 
pension benefits.  

The record indicates that, beginning in January 1997, the 
appellant received $689.80 in monthly Social Security 
benefits.  Effective March 1, 1997, the appellant reported no 
income other than her Social Security benefits.  Also, for 
the annualization period from March through December 1997, 
she reported $1,499 in unreimbursed medical expenses.  

Beginning in December 1997, the appellant's Social Security 
income increased to $8,457.60 per year.  For calendar year 
1998, she reported $1,730 in unreimbursed medical expenses.  
Effective December 1, 1998, her Social Security income 
increased to $8,562 annually.  No unreimbursed medical 
expenses have been reported for 1999.  

Analysis 

At the outset, the Board finds that the appellant has met her 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that her claim is well 
grounded; that is, the claim is not implausible.  See 
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  
Additionally, there is no indication that there are 
additional, pertinent records which have not been obtained.  
Accordingly, there is no further duty to assist the appellant 
in developing the claim, as mandated by 38 U.S.C.A. 
§ 5107(a).  

Among the factors which must be addressed in order to 
establish a surviving spouse's eligibility for VA improved 
death pension benefits is whether that claimant's annual 
income exceeds the applicable maximum annual pension rate for 
the annualization periods in question.  Therefore, the 
Board's analysis in this case is limited solely to the 
question of whether her income warrants payment of benefits 
in excess of those paid.  Governing legal criteria provide 
that payments of any kind from any source, will be counted as 
income for the 12-month period in which it is received, 
unless excluded elsewhere in the laws and regulations.  
38 C.F.R. §§ 3.271, 3.272.  The appellant's Social Security 
benefits are clearly countable as income for improved death 
pension purposes under 38 C.F.R. § 3.271.  Unreimbursed 
medical expenses will be excluded from the computation of 
income when they are in excess of five percent of the 
applicable maximum death pension rate in effect during the 
12-month annualization period in which the medical expenses 
were paid. 38 C.F.R. § 3.272(g).

The maximum death pension rate for a surviving spouse with no 
dependents effective from 1996 through 1999 were as follows: 
$5,527, effective December 1, 1995; $5,688, effective 
December 1, 1996; $5,805, effective December 1, 1997; and 
$5,884, effective December 1, 1998.  38 U.S.C.A. § 1521; 38 
C.F.R. §§ 3.3(a)(3), 3.23(a).

For the month of March 1996, the appellant's total annualized 
income was $4,447.  Her reported unreimbursed medical 
expenses exceeded 5 percent of the maximum annual death 
pension rate for 1996 ($5,527 x .05 = $276.35) by $1,583, 
which combined with the veteran's last expenses of $2,043, 
amounted to total annualized expenses for that month of 
$3,350, resulting in an income for VA purposes of $1,097 
($4,447 - $3,350 = $1,097).  The appellant was due $369.17 
for March 1996 ($5,527 - $1,097 = $4,430 ÷ 12 = $369.17).  
For the months of April through November 1996, her total 
annualized income was $8,731.  Her total annualized expenses 
for those months remained $3,350, resulting in an annualized 
income for VA purposes of $5,381.  Thus, the appellant was 
due $12.16 for each of the months of April through November 
1996 ($5,527 - $5,381 = $146 ÷ 12 = $12.16).  

In December 1986, the appellant's Social Security benefit 
increased to $689.80 per month and the maximum VA pension 
rate increased to $5,688.  Therefore, her total income 
increased to $8,962 ($8,277 + $430 + $255 = $8,962).  Her 
annualized unreimbursed medical expenses for that month 
exceeded 5 percent of the increased maximum VA pension rate 
($5,688 x .05 = $284.40) by $1,298.60 ($1,583 - $284.40 = 
$1,298.60).  Thus, her countable income was $5,621 ($8,962 - 
$2,043 - $1,298 = $5,621).  Therefore, the appellant was due 
$5.58 for each of the months of December 1996, January 1997, 
and February 1997 ($5,688 - $5,621 = $67 ÷ 12 = $5.58).  

The record shows that the appellant was actually paid $390 
for March 1996 (rather than $369.17), $12.16 for each of the 
months from April through November 1996 (as she was due for 
those months), $12.16 for December 1996 (rather than $5.58), 
and $5.66 each for January and February 1997 (rather than 
$5.58).  (The RO made an administrative determination that 
the excess payment in March 1996 was due to VA administrative 
error; no overpayment was created.)  As the Board's 
calculations indicate, the appellant was paid slightly more 
than she was due for the months from December 1996 through 
February 1997.  

Therefore, the Board concludes that no increased death 
pension benefits are due for the months of March 1996 through 
February 1997.  

The Board finds that the denial of the appellant's disability 
pension benefits due to excessive income since March 1, 1997, 
is correct and in accordance with the governing criteria.  
The income data of record show that the appellant's income 
for the annualization period beginning March 1997, consisting 
of Social Security benefits, was $8,277.60.  Beginning in 
December 1997, her income was $8,457.60.  Starting in 
December 1998, her Social Security income increased to 
$8,562.00.  

She reported unreimbursed medical expenses of $1,499 for the 
annualization period from March through December 1997.  
Although this sum exceeds five percent of the maximum annual 
death pension rate for 1997 (through November) ($5,688 x .05 
= $284.40), it does not reduce the appellant's countable 
income for VA purposes below the income limit of $5,688 
($8,277.60 - ($1,499 - $284.40) = $7,063).  Beginning 
December 1, 1997, the income limit was increased to $5,805.  
She reported unreimbursed medical expenses of $1,499 for that 
annualization period, exceeding five percent of the income 
limit by $1,209 and reducing her countable income to 
$7,248.60-still well above the income limit of $5,805.  For 
1998, the appellant reported $1,730 in unreimbursed medical 
expenses; that amount exceeds five percent of the 1998 income 
limit ($5,805 x .05 = $290) by $1,440 ($1,730 - $290 = 
$1,440), reducing her countable income from December 1, 1997, 
through November 1998 to $7,817.60-also well above the 
income limit of $5,805.  

Effective December 1, 1998, Congress increased the annual 
income limit for death pension benefits for a surviving 
spouse with no dependents to $5,884.  The appellant's 
reported unreimbursed medical expenses for the annualization 
period beginning in December 1998 exceeded five percent of 
that income limit ($5,884 x .05 = $294) by $1,436 ($1,730 - 
$294 = $1,436), reducing her countable income for that period 
to $7,126-still well above the income limit of $5,884.  The 
appellant has not reported any unreimbursed medical expenses 
for 1999.  Therefore, on the basis of the evidence currently 
of record, it is clear that her Social Security income of 
$8,562 for that year exceeds the income limit of $5,884.  

The Board notes that the income amounts for the appellant do 
not include any interest for the annualization periods 
beginning in March 1997.  However, inasmuch as inclusion of 
any interest income would serve only to increase her 
countable income further above the maximum death pension rate 
for each year, the appellant is not prejudiced by any failure 
to obtain that information from her.  

Hence, the Board finds that the appellant's countable income 
since March 1, 1997, does not permit payment of death pension 
benefits, based upon the income limits for death pension that 
were in effect during the respective periods.  

Consequently, based upon application of the preceding legal 
criteria to the facts of this case, the Board finds that the 
preponderance of the evidence is against the appellant's 
claim for entitlement to increased death pension benefits.  
38 U.S.C.A. § 5107(b).  


ORDER

The appeal is denied.  



		
	C. W. Symanski
	Member, Board of Veterans' Appeals



 

